Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 1 of 17 PAGEID #: 685




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DAVID J. LOOMIS,
                                      CASE NO. 2:20-CV-3181
        Petitioner,                   JUDGE SARAH D. MORRISON
                                      Magistrate Judge Kimberly A. Jolson
        v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

        Respondent.

                            REPORT AND RECOMMENDATION

        Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This matter is before the Court on the Petition, Respondent’s Return of Writ, and

the exhibits of the parties. For the reasons that follow, it is RECOMMENDED that this action be

DISMISSED.

   I.        BACKGROUND

        Petitioner challenges his convictions after a jury trial in the Franklin County Court of

Common Pleas on felonious assault and assault. The Ohio Tenth District Court of Appeals

summarized the facts and procedural history of the case as follows:

        {¶ 2} On January 18, 2017 plaintiff-appellee, State of Ohio, indicted appellant on
        one count of felonious assault, in violation of R.C. 2903.11, one count of assault,
        in violation of R.C. 2903.13, and one count of aggravated menacing, in violation
        of R.C. 2903.21. The state moved to dismiss the aggravated menacing charge at
        trial.

        {¶ 3} The events giving rise to the indictment occurred December 11, 2016 at
        Zuey’s Roundback Bar (“Zuey’s”) in Columbus, Ohio. Sara Evans, the bartender
        at Zuey’s, explained that shortly after her shift began that evening, she “noticed
        somebody trying to steal from the dart case.” (Tr. Vol. I at 62.) Zuey’s had a case
        containing dart equipment which patrons could purchase located on a small stage
        near a row of dart boards. Evans recognized the individual she saw stealing from
        the dart case as Tyler Loomis. Evans was familiar with Tyler because, on a previous
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 2 of 17 PAGEID #: 686




      occasion, he began using the darts from the case and Evans had “warned him that
      he has to pay for them.” (Tr. Vol. I at 66.) Evans asked her boyfriend who was
      present in the bar, Matthew Decker, to go ask Tyler to leave. Decker went to speak
      to Tyler.

      {¶ 4} When Evans looked over at the two men it appeared “Tyler was taking offense
      and was more aggressive, and [Decker] literally put his hands up and was backing
      off.” (Tr. Vol. I at 68.) Evans saw Tyler’s friend and Tyler’s “family, his dad and
      the brother,” all jump “up and ran to the stage, as if they were all four of them going
      to jump [Decker].” Evans identified appellant in court, explaining he was “the dad.”
      (Tr. Vol. I at 69, 89.) As Tyler’s family and friend approached the stage a “couple
      of people from the bar jumped up,” including bar regular Tracy Konkler. (Tr. Vol.
      I at 69.)

      {¶ 5} As Evans walked out from behind the bar and approached the stage area,
      Tyler’s friend “pulled a knife out, [and] started threatening” Evans and Decker with
      it. Evans “looked over” and saw “just everyone fighting.” Evans stated Konkler
      was “on the ground getting kicked” by the “brothers, the dad.” (Tr. Vol. I at 70.)
      Evans explained three men were “stomping on [Konkler], they were jumping on
      him, they were kicking him, very violent.” (Tr. Vol. I at 71.)

      {¶ 6} Evans saw Decker run “past the guy with the knife to go back to the bar,” and
      saw Tyler run “to go chase him.” Evans “got away” at that point and called 911.
      (Tr. Vol. I at 70.) Evans explained that, eventually, the brother and dad “gave up
      on beating up [Konkler] and came to help Tyler beat up [Decker]” behind the bar.
      (Tr. Vol. I at 90.) As Evans was on the phone with 911, the group “finally gave up
      * * * and left.” (Tr. Vol. I at 72.)

      {¶ 7} A couple weeks after the incident, officers presented Evans with a photo
      array. Evans selected appellant’s photo from the array because he was “the man
      [she] saw beating up [Konkler] and trying to attack [Decker].” (Tr. Vol. I at 99.)
      Reviewing the bar’s surveillance video at trial, Evans explained that “the dad”
      could be seen “hitting [Decker]” behind the bar. (Tr. Vol. III at 370.)

      {¶ 8} Decker testified explaining that when he approached a young man standing
      near the dart case at Zuey’s on the evening of December 11, 2016, the young man
      became aggressive. Decker stated that as Konkler and Evans approached the
      situation, the “older brother” of the young man and “their dad * * * came up out of
      nowhere.” (Tr. Vol. II at 278.) A “fourth individual” also came up and “pulled out
      a little box cutter.” (Tr. Vol. II at 274.) When the “guy lunge[d] at [Evans] with
      [the] knife” Decker “kind of took off” and ran behind the bar. Decker saw Konkler
      on the ground in the “fetal position” as the “dad and the two brothers” were
      “[b]eating him about the - - everywhere, face, neck, kicking him and stomping on
      him.” (Tr. Vol. II at 278, 284.)




                                                2
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 3 of 17 PAGEID #: 687




      {¶ 9} When Decker ran behind the bar “the younger of the two brothers * * *
      jumped over the bar at [him].” Decker “hit” the young man “a couple of times,” but
      then started to feel “punches in the back of [his] head.” (Tr. Vol. II at 280, 293.)
      Decker explained the “same ones that were beating up [Konkler]” began “attacking
      [him] behind the bar.” (Tr. Vol. II at 280.) Decker stated appellant “and both of his
      sons were throwing punches at [him].” (Tr. Vol. II at 321.) Decker identified
      appellant in court as the one “who beat - - was helping beat up [Konkler] along with
      the other two, [and] the one who attacked [him] behind the bar.” Decker was “beat
      up” as a result of the incident, he “had lumps all over [his] head.” (Tr. Vol. II at
      294.)

      {¶ 10} Konkler was exiting the restroom at Zuey’s on the evening of December 11,
      2016 when he saw three men surrounding Decker. When Konkler approached the
      situation one man pushed him “[o]ne of them tried to throw a punch,” and Konkler
      “threw one back.” Konkler “got hit” and fell to the ground. Konkler “couldn’t say”
      who hit him as the hit “came from the side.” (Tr. Vol. II at 188.) As Konkler was
      on the ground “at least two to three people” began kicking him. By about “the fourth
      or fifth kick, [Konkler] knew at least one rib was broke.” Konkler “screamed out,”
      noting it was “the most intense pain [he had] ever felt.” (Tr. Vol. II at 190, 192.)
      When the kicking stopped, Konkler “just laid there,” he was “bleeding all over the
      place.” (Tr. Vol. II at 193.)

      {¶ 11} Kathleen Eller, Konkler’s girlfriend, was sitting at the bar waiting for
      Konkler to return from the restroom when the incident occurred. As Konkler exited
      the restroom and walked toward “Decker and the two gentlemen,” Eller saw an
      “older gentleman” come up and “clock[ ] [Konkler] knocked him to the ground.”
      (Tr. Vol. I at 121.) Eller stated that the two younger gentleman then ran over and
      “[a]ll three of them start[ed] kicking” Konkler in “his face, in his stomach, in his
      back.” (Tr. Vol. I at 123.) Eller identified appellant in court as the individual she
      saw punch and kick Konkler.

      {¶ 12} After the melee, paramedics took Konkler to the hospital. Konkler suffered
      a black eye, three broken ribs, two fractured vertebrae, and a punctured spleen as a
      result of the incident. Konkler underwent surgery to have his spleen removed and
      remained in the hospital for ten days.

      {¶ 13} On January 9, 2017, Detective Charles Rosch questioned appellant
      regarding the events of December 11, 2016. Appellant admitted he had gone to
      Zuey’s with his sons that evening and admitted his sons were involved in a fight
      with other bar patrons that night. Appellant, however, asserted that he did not
      participate in the fight.

      {¶ 14} At the close of the state’s case-in-chief, appellant made a Crim.R. 29 motion
      for acquittal. The trial court denied the motion.




                                               3
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 4 of 17 PAGEID #: 688




       {¶ 15} The jury found appellant guilty of felonious assault with respect to Konkler,
       and guilty of assault with respect to Decker. The trial court entered a nolle prosequi
       on the aggravated menacing charge. The court sentenced appellant to a prison term
       of five years on the felonious assault charge, to run concurrent with a prison term
       of 180 days on the assault charge. The court ordered that appellant pay restitution
       in the amount of $7,059.42.

       Assignments of Error

       {¶ 16} Appellant appeals and assigns the following four assignments of error for
       our review:

       [I.] THE TRIAL COURT ERRED BY OVERRULING THE REQUEST FOR
       MISTRIAL VIOLATING APPELLANT’S DUE PROCESS RIGHTS AND THE
       RIGHT TO PRESENT A DEFENSE UNDER THE FIFTH, SIXTH, AND
       FOURTEENTH AMENDMENTS OF THE UNITED STATES CONSTITUTION
       AND SECTION 10, ARTICLE I, OF THE OHIO CONSTITUTION.

       [II.] ASSUMING, ARGUENDO, THERE WAS NOT A MISTRIAL, THE TRIAL
       COURT ERRED BY NOT STRIKING TESTIMONY VIOLATING
       APPELLANT’S DUE PROCESS RIGHTS AND RIGHT TO PRESENT A
       DEFENSE UNDER THE FIFTH, SIXTH, AND FOURTEENTH
       AMENDMENTS OF THE UNITED STATES CONSTITUTION AND SECTION
       10, ARTICLE I, OF THE OHIO CONSTITUTION.

       [III.] THE TRIAL COURT ERRED AND THEREBY DEPRIVED APPELLANT
       OF DUE PROCESS OF LAW AS GUARANTEED BY THE FOURTEENTH
       AMENDMENT TO THE UNITED STATES CONSTITUTION AND
       COMPARABLE PROVISIONS OF THE OHIO CONSTITUTION BY
       OVERRULING APPELLANT’S CRIM.R. 29 MOTION FOR JUDGMENT OF
       ACQUITTAL, AS THE STATE FAILED TO OFFER SUFFICIENT EVIDENCE
       TO PROVE EACH AND EVERY ELEMENT OF THE CHARGES BEYOND A
       REASONABLE DOUBT.

       [IV.] THE TRIAL COURT ERRED BY FINDING APPELLANT GUILTY AND
       THEREBY DEPRIVED APPELLANT OF DUE PROCESS OF LAW AS
       GUARANTEED BY PROVISIONS OF THE OHIO CONSTITUTION
       BECAUSE THE VERDICT OF GUILTY WAS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.

State v. Loomis, 10th Dist. No. 17AP-843, 2019 WL 264757, at *1-3 (Ohio Ct. App. June 27,

2019). On June 27, 2019, the appellate court affirmed the trial court’s judgment. On April 28,




                                                 4
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 5 of 17 PAGEID #: 689




2020, the Ohio Supreme Court declined to accept jurisdiction of the appeal. State v. Loomis, 158

Ohio St.3d 1487 (Ohio 2020).

         On June 22, 2020, Petitioner filed this pro se habeas corpus petition. He asserts that the

trial court improperly denied his request for a mistrial or to strike the testimony of Sara Evans,

violating his right to present a defense (claims one and two); that the evidence is constitutionally

insufficient to sustain his convictions (claim three); and that his convictions are against the

manifest weight of the evidence (claim four). It is the Respondent’s position that Petitioner’s

claims lack merit.

   II.       STANDARD OF REVIEW

         Because Petitioner seeks habeas relief under 28 U.S.C. § 2254, the Antiterrorism and

Effective Death Penalty Act (“AEDPA”) governs this case. The United States Supreme Court has

described AEDPA as “a formidable barrier to federal habeas relief for prisoners whose claims have

been adjudicated in state court” and emphasized that courts must not “lightly conclude that a

State’s criminal justice system has experienced the ‘extreme malfunction’ for which federal habeas

relief is the remedy.” Burt v. Titlow, 571 U.S. 12, 20 (2013) (quoting Harrington v. Richter, 562

U.S. 86, 102 (2011)); see also Renico v. Lett, 559 U.S. 766, 773 (2010) (“AEDPA . . . imposes a

highly deferential standard for evaluating state–court rulings, and demands that state-court

decisions be given the benefit of the doubt.”) (internal quotation marks, citations, and footnote

omitted)).

         AEDPA limits the federal courts’ authority to issue writs of habeas corpus and forbids a

federal court from granting habeas relief with respect to a “claim that was adjudicated on the merits

in State court proceedings” unless the state-court decision either:




                                                 5
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 6 of 17 PAGEID #: 690




       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       The United States Court of Appeals for the Sixth Circuit has explained §

2254(d)(1)’s high standards as follows:

       Under the “contrary to” clause, a federal habeas court may grant the writ “if the
       state court applies a rule different from the governing law set forth in our cases, or
       if it decides a case differently than we have done on a set of materially
       indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694, 122 S.Ct. 1843, 152
       L.Ed.2d 914 (2002) (citing Williams v. Taylor, 529 U.S. 362, 405–06, 120 S.Ct.
       1495, 146 L.Ed.2d 389 (2000)). Under the “unreasonable application” clause, a
       federal habeas court may grant the writ if the state court identifies the correct
       governing legal principle from the Supreme Court’s decisions but unreasonably
       applies the law or bases its decision on an unreasonable determination of the facts,
       in light of the record before the state court. Harrington v. Richter, 562 U.S. 86, 100,
       131 S.Ct. 770, 178 L.Ed.2d 624 (2011); Williams, 529 U.S. at 412–13, 120 S.Ct.
       1495.

Lang v. Bobby, 889 F.3d 803, 810 (6th Cir. 2018), cert. denied, 139 S. Ct. 798, (2019).

       Moreover, under § 2254(d)(2), a state court’s factual determination is not “unreasonable”

merely because the federal habeas court would have reached a different conclusion. Wood v. Allen,

558 U.S. 290, 301 (2010). Instead, a state court’s factual findings are “only unreasonable where

they are ‘rebutted by clear and convincing evidence’ and do not have support in the record.” Moritz

v. Woods, No. 16-1504, 2017 WL 2241814, at *5 (6th Cir. May 22, 2017) (quoting Pouncy v.

Palmer, 846 F.3d 144, 158 (6th Cir. 2017)) (internal quotation marks omitted). Moreover,

“[f]actual determinations by state courts are presumed correct absent clear and convincing

evidence to the contrary, § 2254(e)(1), and a decision adjudicated on the merits in a state court and

based on a factual determination will not be overturned on factual grounds unless objectively



                                                 6
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 7 of 17 PAGEID #: 691




unreasonable in light of the evidence presented in the state-court proceeding[.]” Ayers v. Hudson,

623 F.3d 301, 308 (6th Cir. 2010) (quoting Miller–El v. Cockrell, 537 U.S. 322, 340 (2003))

(“Miller–El I”). The burden of satisfying AEDPA’s standards rests with the petitioner. See Cullen

v. Pinholster, 563 U.S. 170, 181 (2011).

   II.        DISCUSSION

         A. CLAIMS ONE AND TWO

         Petitioner asserts that the trial court improperly failed to strike the testimony of prosecution

witness Sara Evans or grant his request for a mistrial in view of the delay in his ability to cross-

examine Evans, violating his right to defend. The state appellate court rejected these claims on

the merits:

         {¶ 17} Appellant’s first assignment of error asserts the trial court erred by denying
         his request for a mistrial. Appellant moved for a mistrial based on the delay which
         occurred between Evans’ direct and cross-examination.

         {¶ 18} The state completed its direct examination of Evans on the morning of
         Tuesday, September 26, 2017. Following Evans’ direct examination, the prosecutor
         informed the court that Evans “had a medical issue come up which made it very
         uncomfortable for her to sit here in court.” (Tr. Vol. I at 101.) The state asked the
         court to allow it to call other witnesses and conclude with Evans’ cross-examination
         the following day at 1:30 p.m. Defense counsel opposed the state’s request. The
         court agreed to allow Evans’ cross-examination to occur the following day, but
         indicated it would “strike all of her testimony” if Evans did not “show up.” (Tr.
         Vol. I at 103.)

         {¶ 19} The court informed the jury that Evans would be “back tomorrow at 1:30
         for the cross-examination of the defense.” (Tr. Vol. I at 104.) The court instructed
         the jury they were “not to speculate, guess or infer anything from the procedure
         which is going on here as to the timing of the witness and the cross-examination.”
         (Tr. Vol. I at 105.) The state proceeded with its case-in-chief.

         {¶ 20} Evans did not appear for cross-examination on Wednesday, September 27,
         2017. The prosecutor informed the court that he had tried to contact Evans, but her
         phone went straight to voicemail. Appellant moved for a mistrial, arguing that
         Evans’ absence impaired “not only his ability to confront witnesses, but also the
         look of the jurors that we are not proceeding with the cross-examination of the



                                                    7
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 8 of 17 PAGEID #: 692




      witness in due course.” (Tr. Vol. II at 264.) Alternatively, appellant asked the court
      to strike Evans’ testimony.

      {¶ 21} The court denied the motion for mistrial, and agreed to allow the state to
      call Evans at 9:00 a.m. the following morning, September 28, 2017. However, the
      court again indicated it would “strike her testimony completely” if Evans did not
      appear the following morning. (Tr. Vol. II at 336.)

      {¶ 22} Evans appeared for her cross-examination on the morning of September 28,
      2017. Defense counsel asked Evans where she had been the previous day, and
      Evans replied she had been “[a]t home in bed,” noting that she “didn’t feel good”
      and “just didn’t leave [her] bed.” (Tr. Vol. III at 347, 365.) Evans admitted she was
      under subpoena and agreed with defense counsel that by not appearing in court she
      had “willfully disobeyed a Court order.” (Tr. Vol. III at 348.) The state rested after
      Evans’ cross-examination concluded.

      {¶ 23} As the trial court is in the best position to determine whether circumstances
      warrant a mistrial, a trial court’s order granting or denying a request for a mistrial
      is reviewed for abuse of discretion. State v. Griffin, 10th Dist. No. 10AP-902, 2011-
      Ohio-4250, ¶ 13; State v. Glover, 35 Ohio St.3d 18, 19 (1988). An abuse of
      discretion connotes more than an error of law or judgment; it implies that the court’s
      attitude was unreasonable, arbitrary, or unconscionable. State v. Adams, 62 Ohio
      St.2d 151, 157 (1980).

      {¶ 24} “Mistrials need be declared only when the ends of justice so require and a
      fair trial is no longer possible.” State v. Franklin, 62 Ohio St.3d 118, 127 (1991).
      “A mistrial should not be ordered in a cause simply because some error has
      intervened. The error must prejudicially affect the merits of the case and the
      substantial rights of one or both of the parties.” Tingue v. State, 90 Ohio St. 368
      (1914), paragraph three of the syllabus.

      {¶ 25} Appellant asserts the trial court erred in denying his request for a mistrial as
      the delay between Evans’ direct and cross-examination impaired his right to present
      a complete defense. Appellant argues he “had the right to confront a key witness
      against him – Bartender Sara Evans,” and that the delay prevented him “from
      immediately confronting [Evans] and questioning her about her statements to the
      State.” (Appellant’s Brief at 17-18.)

      {¶ 26} The United States Constitution guarantees criminal defendants “‘a
      meaningful opportunity to present a complete defense.’” Crane v. Kentucky, 476
      U.S. 683, 690 (1986), quoting California v. Trombetta, 467 U.S. 479, 485 (1984).
      The opportunity to present a complete defense “would be an empty one if the State
      were permitted to exclude competent, reliable evidence * * * when such evidence
      is central to the defendant’s claim of innocence.” Id.




                                                8
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 9 of 17 PAGEID #: 693




      {¶ 27} The Confrontation Clause of the Sixth Amendment to the United States
      Constitution guarantees the right of a criminal defendant to confront and cross-
      examine witnesses testifying against him or her. State v. Parsons, 10th Dist. No.
      06AP-410, 2007-Ohio-1204, ¶ 16, citing Pointer v. Texas, 380 U.S. 400, 406
      (1965). “[T]he Confrontation Clause guarantees an opportunity for effective cross-
      examination, not cross-examination that is effective in whatever way, and to
      whatever extent, the defense might wish.” (Emphasis sic.) Delaware v. Fensterer,
      474 U.S. 15, 20 (1985). Trial courts retain wide latitude to impose reasonable limits
      on cross-examination. Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).

      {¶ 28} Evid.R. 611(A) provides a trial court shall exercise reasonable control over
      the mode and order of interrogating witnesses and presenting evidence so as to: (1)
      make the interrogation and presentation effective for the ascertainment of the truth,
      (2) avoid needless consumption of time, and (3) protect witnesses from harassment
      or undue embarrassment. R.C. 2945.10 sets forth the order of proceedings in a
      criminal trial, but specifically provides that “the court, for good reason, in
      furtherance of justice, may permit evidence to be offered by either side out of its
      order.” R.C. 2945.10(D). Any decision to vary the order of proceedings as
      established in R.C. 2945.10 is within the sound discretion of the trial court. State v.
      Jenkins, 15 Ohio St.3d 164 (1984), paragraph eleven of the syllabus; State v.
      Graven, 54 Ohio St.2d 114, 115 (1978).

      {¶ 29} In State v. Zander, 9th Dist. No. 24706, 2010-Ohio-631, the court concluded
      a ten-day delay between a witness’s direct and cross-examination did not impair
      the defendant’s right to confront the witnesses against him. The witness failed to
      appear for her scheduled cross-examination after she was admitted to the hospital
      for emergency gallbladder surgery. The court allowed the state to complete its case-
      in-chief and allowed the defense to present witnesses in defense while the witness’s
      cross-examination remained suspended. Upon her release from the hospital, the
      witness was re-called and testified on cross-examination. The reviewing court
      concluded “the trial court had ‘good reason’ to deviate from the prescribed order
      for taking evidence at trial and did not abuse its discretion in doing so.” Id. at ¶ 65,
      citing R.C. 2945.10(D). See also State v. Henness, 79 Ohio St.3d 53, 59-60 (1997)
      (finding no abuse of discretion in the trial court’s decision to deny a motion for a
      mistrial following a witness’s disappearance that resulted in a seven-day delay
      between the witness’s direct and cross-examination); United States v. Williams, 375
      Fed.Appx. 682, 685 (9th Cir.2010) (observing the trial court did not abuse its
      discretion “by permitting the government to present the direct testimony of three
      cooperating witnesses without immediate cross-examination of each witness,” as
      the defendants were able to “fully cross-examine[ ] all three cooperating witnesses”
      at a later time).

      {¶ 30} The state informed the court that Evans had a medical condition which made
      it uncomfortable for her to remain in court following her direct examination. The
      trial court exercised its discretion to permit Evans’ cross-examination to occur out-
      of-order, and avoided the needless consumption of time by allowing the state to call

                                                 9
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 10 of 17 PAGEID #: 694




      other witnesses until Evans returned for her cross-examination. We find no abuse
      of discretion by the trial court in this respect.

      {¶ 31} Moreover, allowing the out-of-order cross-examination of Evans did not
      deprive appellant of his right to confront a witness or of his right to present a
      complete defense. Appellant had the opportunity to cross-examine Evans. Defense
      counsel questioned Evans regarding her reasons for not appearing in court the
      previous day and about the statements she made during her direct examination.

      {¶ 32} Appellant asserts that Evans’ testimony on cross-examination was
      “confusing, and she struggled to recollect her responses to the State’s questions.”
      (Appellant’s Brief at 18.) Appellant notes specifically that, although the court
      sustained the state’s objection to a question regarding Evans’ identification of the
      individuals pictured in state’s exhibit B-32, “[d]efense counsel’s memory of
      testimony from two days prior was [Evans] referenced a person in a red shirt as
      Appellant.” (Appellant’s Brief at 18.)

      {¶ 33} On direct examination, Evans explained that immediately after the incident
      she “went on Facebook on [her] phone and just kind of figured out who was who
      and showed the cops that.” (Tr. Vol. I at 72.) Evans identified state’s exhibit B-32
      as “the picture off [her] phone of the three that were in the fight.” Evans identified
      the individuals in the photo as Tyler, “the one that had [her] at knifepoint,” and “the
      one that beat up [Konkler].” Evans specifically stated on direct that she “couldn’t
      find a picture of the dad.” (Tr. Vol. I at 88.) On cross-examination, defense counsel
      asked Evans if she recalled “on [Tuesday] when you testified that you pointed out
      the gentleman in the red shirt” in the photo as being appellant. Evans stated “[n]o,
      that is not the one I pointed out,” explaining that the individual wearing the red shirt
      was “the brother.” (Tr. Vol. III at 363.) Thus, Evans never identified appellant as
      being one of the individuals in the photo.

      {¶ 34} Although appellant claims Evans’ testimony was confusing, we fail to
      perceive how any of the minor inconsistencies in Evans’ testimony prejudiced
      appellant or deprived him of a fair trial. For instance, Evans stated on direct
      examination that the incident lasted five minutes, but was more equivocal on cross-
      examination asserting first that she “didn’t say five minutes” and then stating that
      the incident did last “about five minutes. I am not sure. * * * It was very fast.” (Tr.
      Vol. III at 356-57.) Evans also stated on direct examination that Konkler was
      throwing punches at the start of the fight but on cross-examination Evans stated
      that Konkler was “more deflective” and “wasn’t punching. No, he had no reason to
      start punching.” (Tr. Vol. III at 357-58.) Notably, Evans consistently testified on
      both direct and cross-examination that she saw appellant kick Konkler and hit
      Decker.

      {¶ 35} Defense counsel used both the inconsistencies in Evans’ testimony and her
      failure to appear in court on Wednesday, September 27th to argue Evans lacked
      credibility. Defense counsel asserted in closing argument that Evans’ decision to

                                                10
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 11 of 17 PAGEID #: 695




       “disobey[ ] a court order” was a “credibility issue,” and that Evans’ “story changed”
       as it “went from, oh, [Konkler] punching and swinging in the fight to deflecting,
       trying to protect himself.” (Tr. Vol. III at 403, 405, 406.) The court also instructed
       the jury they were not to speculate, guess, or infer anything from the timing of the
       witnesses and cross-examination. A jury is presumed to follow the trial court’s
       cautionary instructions. State v. Treesh, 90 Ohio St.3d 460, 480 (2001); State v.
       Loza, 71 Ohio St.3d 61, 75 (1994).

       {¶ 36} The record demonstrates appellant was given a full and fair opportunity to
       explore and expose any infirmities in Evans’ testimony through cross-examination.
       Accordingly, the two-day delay in Evans’ cross-examination did not deprive
       appellant of a fair trial. As such, the trial court did not abuse its discretion in denying
       appellant’s motion for a mistrial.

       {¶ 37} Based on the foregoing, appellant’s first assignment of error is overruled.

       {¶ 38} Appellant’s second assignment of error asserts that, if Evans’ delayed cross-
       examination did not result in a mistrial, the trial court erred by not striking Evans’
       testimony. “[T]he admission or exclusion of relevant evidence rests within the
       sound discretion of the trial court.” State v. Sage, 31 Ohio St.3d 173 (1987),
       paragraph two of the syllabus. We review the trial court’s decision to admit Evans’
       testimony under the abuse of discretion standard. State v. Ahmed, 103 Ohio St.3d
       27, 2004-Ohio-4190, ¶ 79.

       {¶ 39} The court indicated its willingness to strike Evans’ testimony if Evans did
       not appear for cross-examination. As Evans ultimately appeared for cross-
       examination, the court did not strike her testimony. Accordingly, the court’s refusal
       to strike Evans’ testimony was not unreasonable, arbitrary, or unconscionable.
       Although appellant argues the delay in Evans’ cross-examination caused him
       prejudice, we rely on Zander, Henness, and Williams after having thoroughly
       reviewed the record and find no prejudice resulted from the two-day delay between
       Evans’ direct and cross-examination.

       {¶ 40} Based on the foregoing, appellant’s second assignment of error is overruled.

State v. Loomis, 2019 WL 2647557, at *3–7.

       Petitioner’s challenge to the trial court’s evidentiary ruling that permitted a delay in the

cross-examination of Evans does not provide him a basis for relief. See 28 U.S.C. § 2254(a);

Estelle v. McGuire, 502 U.S. 62 (1991); Giles v. Schotten, 449 F.3d 698, 704 (6th Cir. 2006). To

be entitled to habeas relief, a petitioner must demonstrate that an evidentiary ruling violated more

than a state rule of evidence or procedure. He must show that the evidentiary ruling was “so

                                                   11
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 12 of 17 PAGEID #: 696




egregious that it resulted in a denial of fundamental fairness.” Giles, 449 F.3d at 704 (citing Baze

v. Parker, 371 F.3d 310, 324 (6th Cir. 2004)). Stated differently, “‘[e]rrors by a state court in the

admission of evidence are not cognizable in habeas proceedings unless they so perniciously affect

the prosecution of a criminal case as to deny the defendant the fundamental right to a fair trial.’”

Biros v. Bagley, 422 F.3d 379, 391 (6th Cir. 2006) (citing Roe v. Baker, 316 F.3d 557, 567 (6th

Cir. 2002)). A state court evidentiary ruling does not violate due process unless it “offend[s] some

principle of justice so rooted in the traditions and conscience of our people as to be ranked as

fundamental.’” Giles, 449 F.3d at 704 (citing Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir.

2001)).

          For the reasons well said by the state appellate court, the record fails to reflect such

circumstances here. Most importantly, the trial court did not deprive Petitioner of his right to

present a defense or to cross-examine Evans. Defense counsel vigorously cross-examined her, and

then attacked her credibility in closing argument. As such, Petitioner cannot establish prejudice.

Moreover, the Supreme Court has never prohibited such an evidentiary procedure.                Thus,

Petitioner cannot establish a basis for federal habeas corpus relief under 28 U.S.C. § 2254(d). See

Woods v. Donald, -- U.S. --, --, 135 S.Ct. 1372, 1377 (2015); Otte v. Houk, 654 F.3d 594, 600 (6th

Cir. 2011) (In deciding whether a state’s decision contravened or unreasonably applied federal

law, “we look to Supreme Court cases already decided at the time the state court made its

decision.”) (citing Lockyer v. Andrade, 538 U.S. 63, 71–72 (2003)).

          Claims one and two are without merit.

   III.      CLAIM THREE

          Next, Petitioner asserts that the evidence is constitutionally insufficient to sustain his

convictions.



                                                  12
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 13 of 17 PAGEID #: 697




   The state appellate court rejected this claim as follows:

      {¶ 49} Appellant was convicted of committing felonious assault and assault. R.C.
      2903.11(A)(1) defines the crime of felonious assault, providing that “[n]o person
      shall knowingly * * * [c]ause serious physical harm to another.” R.C. 2903.13(A)
      defines the crime of assault, providing that “[n]o person shall knowingly cause or
      attempt to cause physical harm to another.” Physical harm “means any injury,
      illness, or other physiological impairment, regardless of its gravity or duration.”
      R.C. 2901.01(A)(3). Serious physical harm includes any “condition of such gravity
      as would normally require hospitalization” and any physical harm that “involves
      acute pain of such duration as to result in substantial suffering.” R.C.
      2901.01(A)(5)(a) and (e).

      {¶ 50} Evans and Decker both testified they saw appellant kick and stomp on
      Konkler. Konkler was unable to identify who attacked him, but testified that
      someone punched him and two to three people kicked him while he was on the
      ground. Eller was “100 percent sure” that appellant was the individual she saw
      punch and kick Konkler. (Tr. Vol. I at 167.) As a result of the incident, Konkler
      suffered broken bones and had to have his spleen removed; he remained in the
      hospital for ten days.

      {¶ 51} Evans and Decker both testified that appellant hit Decker when Decker was
      behind the bar. Decker was certain that appellant hit him, explaining “I know
      [appellant] was punching me. I was there.” (Tr. Vol. II at 321.) Decker testified he
      had lumps all over his head from the fight.

      {¶ 52} Accordingly, the evidence demonstrates appellant knowingly caused serious
      physical harm to Konkler by punching and kicking him, and appellant knowingly
      caused physical harm to Decker by hitting him.

      {¶ 53} Appellant argues the evidence does not support the convictions because the
      state’s witnesses “were inconsistent and intoxicated.” (Appellant’s Brief at 26.)
      Eller, Konkler, and Decker all testified they had consumed some alcohol at the bar
      before the incident occurred. Thus, the jury was aware the witnesses had consumed
      alcohol and it was within the province of the jury to take the witnesses’ alcohol
      consumption into consideration when weighing the evidence and assessing the
      witnesses’ credibility. State v. Jackson, 10th Dist. No. 10AP-693, 2011-Ohio-4362,
      ¶ 50.

      {¶ 54} While the jury may take note of inconsistencies in the evidence and resolve
      or discount them accordingly, “‘such inconsistencies do not render defendant’s
      conviction against the manifest weight or sufficiency of the evidence.’” State v.
      Strong, 10th Dist. No. 09AP-874, 2011-Ohio-1024, ¶ 39, quoting State v. Nivens,
      10th Dist. No. 95APA09-1236 (May 28, 1996). The testimony of even “one
      witness, if believed by the jury, is enough to support a conviction.” Id. at ¶ 42. See
      also State v. Antill, 176 Ohio St. 61, 67 (1964); State v. Jackson, 10th Dist. No.

                                                13
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 14 of 17 PAGEID #: 698




       01AP-973 (Mar. 19, 2002). Although the witnesses’ testimonies may have
       contained minor differences, the witnesses were consistent regarding the violent
       acts they saw appellant commit against Konkler and Decker. The minor
       inconsistencies in the evidence did not render appellant’s convictions against the
       manifest weight or sufficiency of the evidence.

       {¶ 55} After reviewing the entire record, we find nothing to indicate the jury clearly
       lost its way or that any miscarriage of justice resulted as to require a new trial.

       The record reflects substantial, credible evidence from which the trier of fact could
       have reasonably concluded that all elements of felonious assault and assault were
       proven beyond a reasonable doubt. Accordingly, appellant’s convictions were
       supported by both sufficient evidence and the manifest weight of the evidence.

State v. Loomis, 2019 WL 2647557, at *8-9.

       The Fourteenth Amendment’s Due Process clause “protects the accused against conviction

except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with

which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). The question in a sufficiency of

the evidence claim is “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). The

Jackson standard must be applied “with explicit reference to the substantive elements of the

criminal offense as defined by state law.” Brown v. Palmer, 441 F.3d 347, 351 (6th Cir. 2006)

(quoting Jackson, 443 U.S. at 324 n.16).

       Additionally, when determining if the evidence was sufficient to support a conviction, a

federal habeas court must view the evidence in the light most favorable to the prosecution. Wright

v. West, 505 U.S. 277, 296 (1992) (citing Jackson, 443 U.S. at 319). The prosecution is not

affirmatively required to “rule out every hypothesis except that of guilt.” Id. (quoting Jackson,

443 U.S. at 326). Instead, “a reviewing court ‘faced with a record of historical facts that supports

conflicting inferences must presume—even if it does not affirmatively appear in the record—that



                                                14
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 15 of 17 PAGEID #: 699




the trier of fact resolved any such conflicts in favor of the prosecution, and must defer to that

resolution.’” Id. at 296–97 (quoting Jackson, 443 U.S. at 326).

         Further, federal habeas courts apply a “double layer” of deference to state court

determinations of the sufficiency of the evidence. Deference must be given, first, to the jury’s

finding of guilt because the standard, announced in Jackson, is whether “viewing the trial

testimony and exhibits in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Brown v. Konteh, 567

F.3d 191, 205 (6th Cir. 2009). Second, even if a de novo review of the evidence leads to the

conclusion that no rational trier of fact could have so found, a federal habeas court “must still defer

to the state appellate court’s sufficiency determination as long as it is not unreasonable.” Id.; see

also White v. Steele, 602 F.3d 707, 710 (6th Cir. 2009). This is a substantial hurdle to meet. For

the reasons discussed by the state appellate court, Petitioner has failed to do so here. When

construing all of the evidence in the light most favorable to the prosecution, the Court agrees that

the evidence is constitutionally sufficient to sustain Petitioner’s convictions on felonious assault

and assault.

   IV.      CLAIM FOUR

         Petitioner also asserts that his convictions are against the manifest weight of the evidence.

This claim does not provide a basis for federal habeas corpus relief. See Williams v. Jenkins, No.

1:15cv00567, 2016 WL 2583803, at *7 (N.D. Ohio Feb. 22, 2016) (citing Nash v. Eberlin, 258 F.

App’x 761, 765, n.4 (6th Cir. 2007)); Norton v. Sloan, No. 1:16-cv-854, 2016 WL 525561, at *5

(N.D. Ohio Feb. 9, 2017) (citing Ross v. Pineda, No. 3:10-cv-391, 2011 WL 1337102, at *3 (S.D.

Ohio)) (“Whether a conviction is against the manifest weight of the evidence is purely a question




                                                  15
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 16 of 17 PAGEID #: 700




of Ohio law.”); see also Taylor v. Warden, Lebanon Correctional Inst., No. 2:16-cv-237, 2017

WL 1163858, at *10–11 (S.D. Ohio March 29, 2017) (same) (citations omitted).

        Under Ohio law, a claim that a verdict was against the manifest weight of the evidence—

as opposed to one based upon insufficient evidence—requires the appellate court to act as a

“thirteenth juror” and review the entire record, weigh the evidence, and consider the credibility of

witnesses to determine whether “the jury clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered.” State v.

Martin, 20 Ohio App.3d 172, 175 (1983); cf. Tibbs v. Florida, 457 U.S. 31 (1982). Since a federal

habeas court does not function as an additional state appellate court, vested with the authority to

conduct such an exhaustive review, petitioner’s claim that his convictions are against the manifest

weight of the evidence cannot be considered by this Court.

   V.      DISPOSITION

        Accordingly, it is RECOMMENDED that this action be DISMISSED.

                                        Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).




                                                16
Case: 2:20-cv-03181-SDM-KAJ Doc #: 12 Filed: 03/29/21 Page: 17 of 17 PAGEID #: 701




       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.



       IT IS SO ORDERED

       Date: March 29, 2021



                                              /s/Kimberly A. Jolson
                                              KIMBERLY A. JOLSON
                                              UNITED STATES MAGISTRATE JUDGE




                                                 17
